Citation Nr: 0406092	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
paralysis of the right third cranial nerve with ptosis, and 
amblyopia ex anopsia of the right eye.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to paralysis of 
the right third cranial nerve with ptosis, amblyopia and ex 
anopsia of the right eye.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran was denied service connection for paralysis 
of the right third cranial nerve with ptosis, and amblyopia 
ex anopsia of the right eye by way of a Board decision dated 
in March 1979.

2.  The veteran was again denied service connection for the 
issue by way of a RO confirmed rating decision dated in 
February 1980.  He did not appeal and the decision became 
final.  This is the last final adjudication on any basis.

3.  The evidence received since the February 1980 decision is 
new; it relates to an unestablished fact necessary to 
substantiating the claim, and it raises a reasonable 
possibility of substantiating the underlying claim.







CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for paralysis of the right 
third cranial nerve with ptosis, and amblyopia, ex anopsia of 
the right eye has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from March 1972 to March 
1976.  The veteran claims that he incurred additional 
disability after having two surgeries on his right eye in 
service to treat a preexisting condition.  The veteran 
originally submitted a claim for entitlement to service 
connection in June 1977.  The claim was denied by the RO in 
December 1977.  The veteran appealed to the Board.  The Board 
denied the veteran's claim in March 1979.  The veteran 
attempted to reopen his claim in January 1980.  The claim was 
denied in February 1980.  Notice of the denial was provided 
that same month.  The veteran did not submit a notice of 
disagreement and the decision consequently became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2003).  As a result, service 
connection for paralysis of the right third cranial nerve 
with ptosis, and amblyopia ex anopsia of the right eye may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1980 RO 
decision consisted of the veteran's service medical records 
(SMRs), VA treatment records dated in August 1977, records 
from the Soldier's Home in Massachusetts dated in September 
and October 1977, respectively, VA examination report dated 
in October 1977, hearing transcript dated in September 1978, 
and an evaluation report from G. E. Ghareeb, M.D., dated in 
September 1979.

A review of the veteran' s service medical records (SMRs) 
includes a copy of a discharge summary and report of 
operation from Winchester Hospital dated in June 1971.  The 
summary notes an admission diagnosis of right third cranial 
nerve paralysis with sparing of the levator function and with 
secondary right exotropia and right hypotopia.  The operation 
report indicates that the veteran underwent lysis of 
adhesions over the right lateral rectus and recession of the 
right lateral rectus and lysis of adhesions over the right 
medial rectus muscle.  

The veteran's July 1971 entrance examination noted that the 
veteran had moderate congenital ptosis of the right eye.  The 
veteran also had congenital anasocoria of the right pupil.  
In addition there was a notation that the right eye was 
scarred on the temporal half and motion was restricted with a 
slight lid lag.  The veteran was also noted to have 
strabismus.  The veteran's report of medical history noted 
that he had had eye troubles since birth, with surgeries at 
age 14 and 25 for correction of divergent strabismus.  An 
ophthalmologic consultation, dated in June 1972, noted that 
the veteran had had surgery for exotropia of the right eye 
but no other problems.  The veteran was evaluated in January 
1973 for complaints of headaches with close work in the 
dental laboratory.  The veteran was evaluated in the 
ophthalmology clinic where the impression was congenital 
third cranial nerve palsy and anisometropia and amblyopia of 
the right eye.  It was noted that the veteran desired to have 
cosmetic correction.

The veteran underwent surgery in May 1973 in an attempt to 
correct his exotropia.  The veteran was later followed in the 
outpatient ophthalmology clinic and was noted to be doing 
well following surgery.  The veteran was then evaluated in 
July 1973 for additional surgery to correct the ptosis of the 
right eye.  An entry at that time also noted that the veteran 
was said to understand the risks of such surgery but that he 
felt strongly about correcting his cosmetic appearance.  

The veteran underwent surgery to correct the ptosis of the 
right eye in October 1973.  The discharge summary for that 
surgery notes that the veteran was given artificial tears and 
ointment to use in his eye at night.  The veteran was noted 
to be able to close his eye and was blinking the eye 
sufficiently every 15-20 minutes while awake.  The veteran's 
cornea was noted to have a few slight areas of strain but 
otherwise the veteran was said to be tolerating the procedure 
reasonably well.

The veteran was seen in January 1974 for a follow-up for 
erythema of the right bridge of the nose.  A July 1974 
ophthalmologic consultation noted that the veteran's right 
eye lid was sutured up.  The consultation also noted that the 
veteran had undergone right eye surgery in May 1973 and was 
still red.  The veteran was given an ophthalmology 
consultation in July 1974 to evaluate his complaints of 
prolonged redness and swelling as a complication of the 
squint surgery.  It was noted that the veteran would like to 
have this corrected if possible.  The provisional diagnosis 
of the consultation was post surgical tissue infection not 
significantly alleviated.  The ophthalmologist noted that 
there was excess tissue nasally that was post squint 
resection.  He also noted that there was less of the redness 
than before.  The physician's impression was "best we can 
do."

The veteran was evaluated in the ophthalmology clinic in 
November 1975.  The veteran complained of redness of the 
inner canthus of the right eye.  Eye drops were noted to 
blanch it but only temporarily.  The physician noted that 
there was good cosmetic result.  He said there was complete 
and excellent lid closure.  The physician also noted that he 
did not see any possibility of surgically correcting the 
hyperemic conjunctiva without jeopardizing the traction 
suture.  He also said that he could not feel the suture 
beneath the caruncle.  He noted that there was a puckering of 
the right upper lid temporally where the sling was when the 
veteran looked certain directions.  The physician's 
recommendation was for the veteran to try tinted glasses and 
to use a certain eye medication.

The veteran's January 1976 separation physical examination 
noted only limited range of motion in the right eye with 
amblyopia.

The VA records included an ophthalmology consultation in 
August 1977.  The consult noted that the veteran complained 
of a red right eye ever since his surgery in 1973.  The right 
eye would be irritated with watching television or reading.  
The redness would be worse in the morning.  The assessment 
was congenital strabismus with amblyopia of the right eye, 
status post surgery for strabismus and ptosis, incomplete 
right eye closure, probably at night too.

The October 1977 VA examination report noted a complaint of 
redness in the right eye.  The veteran said that the eye 
bothered him for appearance sake.  He also said the eye was 
open a bit when he would go to sleep at night and he had to 
use medication to keep the eye moist.  The actual examination 
of the right eye was very limited.  The diagnoses were 
paralysis of the right third cranial nerve with ptosis and 
amblyopia ex anopsia of the right eye. 

The records from the Soldiers Home contained an eye clinic 
note where the veteran was found to have a bulge in the right 
eye in the area near the nose.  He was also noted to have a 
plica in the conjunctiva.  

The veteran testified in September 1978 and acknowledged that 
the paralysis of the right third cranial nerve was 
congenital.  However, he contended that his surgery in 
service was meant to improve his right eye and that the 
surgery did not.  As a result he continued to experience 
redness in the corner of his right eye and that stitches for 
his eyelid surgery prevented his eyelid from closing all the 
way.  He said that, prior to his surgery, he did not have the 
redness and his eyelid closed all the way.  He noted that he 
had been evaluated by two ophthalmologist since service and 
both of them had noted that the right eyelid did not close 
all the way and said that he should put medication in his eye 
to keep it moist.  He said that the redness in his eye made 
him feel very self-conscious.

The Board denied the veteran's claim in March 1979.  The 
Board concluded that the veteran's paralysis of the right 
third cranial nerve with ptosis and amblyopia ex anopsia of 
the right eye were considered to be developmental 
abnormalities.  The Board further concluded that unless there 
was evidence of a superimposed injury or disease in service 
or residuals thereof service connection was not warranted.  

The veteran attempted to reopen his claim in January 1980.  
He said he was seeking service connection for conditions that 
were not present before the surgery in service.  He submitted 
a September 1979 evaluation report from Dr. Ghareeb in 
support of his claim.  Dr. Ghareeb was the surgeon that 
performed the veteran's eye surgery in June 1971.  Dr. 
Ghareeb noted the presence of prominent conjunctival folds 
nasally for the right eye with 1-2+ injection.  His 
impressions were total right third cranial nerve paralysis 
with right exotropia; and, conjunctival thickening and 
injection nasally on the right with redundant conjunctiva as 
eye was made less exotropic.  

The veteran's claim was denied in February 1980.  The rating 
decision noted that the veteran's surgery in service was 
remedial in nature and the report from Dr. Ghareeb did not 
change the basis for the previous denial.

The veteran submitted his current claim in April 2002.  The 
evidence received since the February 1980 rating decision 
consists of hospital records from Winchester Hospital 
relating to his June 1971 surgery, unidentified optometry 
records dated in May 1994 and November 1996, respectively, 
lay statements from the veteran and his spouse, and hearing 
transcript dated in November 2003.  

The optometry records are from an unidentified source.  They 
are new to the record in that there were not of record 
previously.  However, they are not material as they reflect 
refraction evaluations and do not provide any pertinent 
evidence.

The records from Winchester Hospital are new in that they are 
more complete than the records that are contained in the 
SMRs.  The discharge summary did not report any evidence of 
redness of the right eye, or thickening of the conjunctiva as 
a result of the June 1971 surgery.  The records provide a 
more complete picture of the status of the veteran's right 
eye prior to service and immediately after his June 1971 
surgery.

The statements from the veteran and his spouse are new to the 
record.  In an April 2002 statement the veteran said that his 
surgery in service was supposed to make his right eye look 
better.  Instead the surgery left him disfigured.  He 
contended that he continued to suffer from redness in the 
left corner of his right eye and that stitches used to keep 
his eyelid up irritated his eye and caused him to have 
constant tearing.  The veteran also said that tucks done on 
his eyelid were unsightly and that he experienced pain around 
his right eye.  

The veteran's spouse submitted a statement in October 2002.  
She noted that she had known the veteran since December 1971.  
She was very familiar with how his right eye looked when the 
veteran joined the Air Force.  She said that the veteran told 
her that he was going to have surgery in 1973 to improve his 
right eye.  She did feel any improvements were necessary.  
She visited the veteran six weeks after his surgery.  She 
said that the veteran's right eye was strikingly disfigured 
as compared to before.  She also said that the veteran's 
right eye had gotten more swollen, red and watery over the 
years.  This had caused discomfort and headaches.  

The veteran and his spouse testified at a Travel Board 
hearing in November 2003.  The veteran testified that he was 
evaluated by an ophthalmologist in service who thought that 
he could improve the veteran's exotropia of the right eye.  
The veteran was persuaded and went ahead with the surgery.  
He said he woke up from the surgery and found a suture was 
used to attach the corner of his eye to his nose.  He said 
the doctor had tried to straighten his eye in place with a 
suture.  He said that when the doctor removed the suture the 
eye went back to where it was.  The veteran said that the red 
scar tissue in the corner of his eye was a residual from the 
suture.  In regard to his eyelid the veteran said that the 
doctor made tucks in the eyelid and put stitches in there to 
help keep it up.  He said he expressed concern in service 
about the redness of the corner of his eye because it was 
very noticeable.  He thought it would go away over time but 
the redness was still there.  He said the stitches in his eye 
made his eye water and was irritating.  He also said that he 
would get headaches or an "eye ache" as he called them from 
the stitches.  The veteran felt that the surgery in service 
made his eye worse and not better.  The veteran was asked 
what was worse after his surgery in service.  He said the red 
scar tissue bothered him and that the stitches in his eyelid 
distorted the eyelid and now his eye watered constantly.  The 
veteran felt that, cosmetically, the right eye surgery made 
his condition worse.  The veteran also felt that people 
stared at him more because of the redness and the way his 
eyelid looked.  

The veteran's spouse testified that she had met him in 
December 1971.  She testified that the veteran told her he 
was considering surgery on his right eye in 1973.  She said 
that she did not think that there was really anything 
significantly noticeable about his right eye before the 1973 
surgery unless she really stared at him.  She did not feel 
that he had a significant cosmetic disfigurement at that 
time.  She said she went to visit the veteran shortly after 
his surgery in 1973.  She said she was aghast at what she 
saw.  The veteran's spouse also said that she felt that there 
was a 100 percent difference in the veteran's appearance from 
before the surgery.  She felt that his eye was totally 
disfigured compared to what it was.  

The veteran's statements and testimony and the statements and 
testimony of his spouse are material to his claim.  As are 
the more complete records from Winchester Hospital.  

The testimony provides competent evidence of the veteran 
continuing to experience problems with residuals of his right 
eye surgery in service.  The testimony and lay statements 
also provide competent evidence of the change in the 
veteran's right eye after his surgery in service.  The 
records from Winchester Hospital also show that there was no 
evidence of the redness of thickening of the conjunctiva or 
problems with the right eyelid prior to service.  Taken 
together, this evidence is pertinent to a previously 
unestablished fact that the veteran may have an additional 
disability superimposed on his congenital disorder and raises 
a reasonable possibility of substantiating the underlying 
claim.  This is especially so when viewed in conjunction with 
the August 1977 VA consultation which reported that the 
veteran could not close his right eyelid, the October 1977 
clinical entry from the Soldier's Home, and the September 
1979 report from Dr. Gahreeb.  As such, the Board finds that 
new and material evidence has been received and the veteran's 
claim for entitlement to service connection for paralysis of 
the right third cranial nerve with ptosis and amblyopia ex 
anopsia of the right eye is reopened.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for paralysis of the 
right third cranial nerve with ptosis, amblyopia, and ex 
anopsia of the right eye is granted.


REMAND

The veteran claims that he incurred additional disability as 
a result of his two right eye surgeries in service.  
Surgeries that were meant to correct a known defect but, in 
the veteran's opinion, caused him to be disfigured and 
disabled instead.  Previously the issue denied was styled as 
paralysis of the right third cranial nerve with ptosis, and 
amblyopia ex anopsia.  However, the veteran has stated that 
he is not seeking service connection for this condition.  
Rather, he is seeking service connection for residuals from 
his right eye surgeries that did not exist prior to service.  
This should be taken into consideration for future 
consideration of the veteran's claim.

The veteran has also submitted a claim for an acquired 
psychiatric disorder, to include as secondary to emotional 
scarring from his claimed disfigurement of the right eye.  He 
was given a diagnosis of chronic depression by way of a VA 
clinical entry dated in August 1977, approximately 17 months 
after service.  He has also submitted lay statements and 
testified regarding how his right eye has affected him and 
caused him to avoid others.  His spouse has provided similar 
testimonial and lay statement evidence.

In order to afford the veteran proper due process VA 
examinations are required to evaluate his respective claims.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 
38 C.F.R. § 3.159 (2003); and, 
pertinent decisions of the United 
States Court of Appeals for Veterans 
Claims are fully complied with and 
satisfied.  

2.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his right eye complaints and 
depression/fatigue or other 
psychiatric symptoms since service.  
After securing the necessary 
releases, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
that have not been previously 
secured, and associate them with the 
claims file.  The Board notes that 
the veteran submitted a VA Form 21-
4142 reporting additional treatment 
from the Soldier's Home from 1976 to 
March 2003 and from the Jamaica 
Plain VAMC from 1976 to 1983.

3.  Upon completion of the action 
above, the veteran should be 
afforded a VA ophthalmology 
examination.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to provide an opinion as to whether 
or not the veteran suffers any 
additional disability as a result of 
the two eye surgeries in service.  
The report of examination must 
include the complete rationale for 
all opinions expressed.  

4.  The veteran should also be 
afforded a VA psychiatric 
examination.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner is to requested 
identify any and all psychiatric 
disorders that may be present.  The 
examiner is also requested to 
provide an opinion as to: 1) whether 
it is at least as likely as not that 
the veteran has a psychiatric 
disorder related to service; and/or, 
2) whether it is at least as likely 
as not that the veteran has a 
psychiatric disorder that is 
secondary to emotional scarring 
claimed by the veteran as a result 
of alleged disfigurement from his 
two eye surgeries in service.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



